Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended)  A friction material composition comprising a binder, an organic filler, an inorganic filler, and a fibrous base material,
wherein the friction material composition contains copper in an amount of at most 0.5 mass % as an element or contains no copper, and contains metal fiber made from a metal other than copper or a copper alloy in an amount of from 0 mass% to not more than 5 mass%[[,]]; 
the binder contains silicone-rubber dispersed phenolic resin in an amount of 5 to 10 mass %, based on the friction material composition;
the inorganic filler contains zirconium oxide in an amount of 20 to 25 mass %, based on the friction material composition;
the inorganic filler contains titanate in an amount of 10 to 30 mass %, based on the friction material composition; 
the inorganic filler contains magnesium oxide in an amount of 3 to 8 mass %, based on the friction material composition;
based on the silicone-rubber dispersed phenolic resin; and
the silicone rubber that is dispersed in the silicone-rubber dispersed phenolic resin has a particle size of 50 m or less.

2-3. (Canceled)

4.    (Currently Amended) The friction material composition according to claim 1, wherein the inorganic filler contains metal sulfide in an amount of 3 to 8 mass %, based on the friction material composition.

5.    (Previously Presented) A friction material molded by the friction material composition according to claim 1.

6.    (Previously Presented) A friction member molded by using a friction material, which is molded by the friction material composition according to claim 1, and a back metal.

7-8. (Canceled)

9. (Currently Amended) The friction material composition according to claim 1, wherein, the silicone rubber that is dispersed in the silicone-rubber dispersed phenolic resin has a particle size of 30 m or less.

10-11. (Canceled)

12.    (Currently Amended) The friction material composition according to claim 1, wherein the amount of the silicone-rubber dispersed phenolic resin is 5 to 9 mass%, based on the friction material composition

13.    (Currently Amended) The friction material composition according to claim 1, wherein the amount of the silicone-rubber dispersed phenolic resin is 6 to 9 mass%, based on the friction material composition.

14.    (Previously Presented) The friction material composition according to claim 1, wherein the zirconium oxide has a particle size of 30 m or less and an average particle size of 20 m or less.

15.    (Previously Presented) The friction material composition according to claim 1, wherein no copper is present.

16.    (Currently Amended) The friction material composition according to claim 1, wherein the inorganic filler contains zirconium oxide in an amount of more than 20 and not more than 25 mass %, based on the friction material composition.

17.    (Currently Amended) The friction material composition according to claim 1, wherein the inorganic filler contains zirconium oxide in an amount of 23 to 25 mass %, based on the friction material composition.

18.    (Currently Amended)	The friction material composition according to claim 1, wherein the metal fiber is present in an amount of from 0 mass% to 2.5 mass%, based on the friction material composition.

19.    (Currently Amended) 	The friction material composition according to claim 1, wherein no metal fiber made from a metal other than copper or a copper alloy is present.

Authorization for this examiner’s amendment was given in a telephone interview with Harris Pitlick on 6/10/2021.




















Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Takada et al (US 2016/0289442), Yamamoto et al (US 2017/0219037), Ono et al (US 2004/0262104), Kawabata et al (US 6,316,083), and Unno et al (US 2014/0202805) for the following reasons:

Takada et al discloses a friction material compositions comprising a binder, an organic filler, an inorganic filler, a fibrous base, and does not comprise a copper component. The binder is a phenol resin modified with a silicone rubber which comprises 5 to 15 mass % of the composition.
Yamamoto et al discloses a friction material composition free of copper comprising: a binder, an organic filler, i.e. an organic friction modifier, an inorganic filler, i.e. an inorganic friction modifier, and a fibrous base. The binder is a phenolic resin modified with various elastomers in the amount of 5 to 8 mass %, within the recited range of 5 to 10 mass %. 
Ono et al discloses a friction material composition comprising a fibrous material, an inorganic friction regulator, and a binder. The binder is a phenol resin comprising a silicone rubber. The amount of the silicone rubber contained in the phenol resin from 1 to 30 wt. %.
Kawabata et al discloses a friction material comprising a fibrous material, a binder such as a phenolic resin, and a filler. The filler includes fillers such as such as silicone rubber with a particle size of 50 microns or less.
Unno et al discloses a friction material comprising a binder, an organic filler, inorganic filler, and a fiber substrate, i.e. a fibrous base. The inorganic filler includes antimony trisulfide in the amount of 0.5 to 12 mass %.


Given that Takada et al, Yamamoto et al, Ono et al, Kawabata et al, and Unno et al do not disclose or suggest the criticality of silicone rubber particles in friction material compositions in terms of improved face performance, rate of occurrence of break noise, rotor abrasion, and pad  abrasion, it is clear that Takada et al, Yamamoto et al, Ono et al, Kawabata et al, and Unno et al, either alone or in combination do not disclose or suggest the friction material composition as recited in the present claims.

In light of the amendments to the claims, the 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767